Citation Nr: 0119847	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for arteriosclerotic 
heart disease.  

2. Entitlement to service connection for an allergic 
disorder.  

3. Entitlement to an increased rating for a hiatal hernia, 
with esophagitis, currently evaluated as 10 percent 
disabling.  

4. Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

5. Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the issues in appellate 
status.

In the October 1998 decision the RO in part granted service 
connection for degenerative discopathy L5-S1 and 
kyphoscoliosis with degenerative arthritis and assigned a 30 
percent rating and denied service connection for heart 
disease and an allergy.  A review of the statement of the 
case reflects that the RO considered the October 1998 
decision as final and indicated that the issues being 
appealed were in part new and material evidence to reopen 
claims for service connection for heart disease and an 
allergy.  The Board construes a December 1998 statement from 
the veteran as a notice of disagreement to the October 1998 
decision.  Accordingly, the issues are as stated on the 
tittle page of this decision. 

Concerning the service connected back disorder.  In a May 
1999 decision the RO increased a 30 percent rating which had 
been in effect for degenerative discopathy L5-S1 and 
kyphoscoliosis with degenerative arthritis to 40 percent.  In 
a statement received in June 1999 he indicated that he was 
not disagreeing with that decision.  Thus, this issue is not 
in appellate status.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In addition to the service-connected disabilities in 
appellate status, service connection is also in effect for 
degenerative discopathy L5-S1 and kyphoscoliosis with 
degenerative arthritis, rated as 40 percent disabling.

During the veteran's videoconference hearing before the 
undersigned member of the Board in March 2001 he testified 
that he was receiving treatment at a VA facility every three 
months.  The representative also requested that the VA obtain 
an examination that was conducted in 1989 at the VA facility 
in Little Rock.  He indicated that he was awarded disability 
benefits from the Social Security Administration (SSA) 
apparently in part due to his service connected low back 
disability.  The Board is of the opinion that these records 
should be obtained.  He and his spouse also stated that his 
hearing had deteriorated since the most recent VA 
examination.

A review of the service medical records shows that in April 
1975 the veteran was seen for complaints of an allergy to 
sawdust.  The impression was questionable allergic rhinitis, 
sinusitis.  At that time his blood pressure was reported to 
be 150/100.  At the time of his examination for discharge 
from service, in December 1975, rare premature ventricular 
contractions were noted on an electrocardiogram.  The was a 
history of sensitivity to dust, and chest pain.  In view of 
the aforementioned facts the Board believes that 
contemporaneous specialized examinations are warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is requested to furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA, military, and private 
medical records pertaining to treatment 
for the disabilities in issue since his 
retirement from active duty.

3.  The RO should obtain copies of the 
treatment records from the John L. 
McClellan hospital and Ft. Lewis (see 
hearing transcript p. 3)

4.  The RO is requested to take the 
appropriate action to obtain a copy of the 
SSA decision awarding benefits and the 
evidence on which the decision was based.  

5.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the severity of the appellant's service 
connected back disability.  Any special 
studies and tests deemed necessary should 
be accomplished.  The claims file and a 
copy of this Remand are to be made 
available to the examiner before the 
examination.  The examination should 
include range of motion studies and the 
examiner is requested to include the 
degrees, which constitute normal range of 
motion of the lumbosacral spine.  The 
examiner should indicate any involvement 
of joint structure, muscles and nerves, 
and comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide opinions as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on extended 
use, and the impact the service connected 
back disability has on the veteran's 
employability. 

6.  The veteran should be scheduled for a 
VA audiological evaluation to determine 
the severity of any hearing loss.  All 
testing deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review before the 
examination.

7.  A VA examination should be conducted 
by a gastrointestinal specialist in order 
to determine the nature and severity of 
the hiatal hernia.  The claims folder and 
a copy of this Remand should be made 
available to the examiner before the 
examination.  All indicated studies and 
procedures should be undertaken.  It is 
requested that the examiner obtain a 
detailed history of current complaints and 
symptoms.  

8.  The RO should schedule the veteran for 
a VA examination by a specialist in 
cardiovascular disorders in order to 
determine the severity and etiology of any 
cardiovascular disorders, to include 
essential hypertension.  All testing 
deemed necessary should be accomplished.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
cardiovascular disorders diagnosed are 
related to the veteran's military service, 
to include the elevated blood pressure 
recorded in April 1975.  A complete 
rational for any opinion expressed should 
be included in the examination report.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner for review prior to the 
examination.

9.  The RO should arrange for the veteran 
to undergo a examination by an appropriate 
specialist to ascertain the nature and 
severity of any upper respiratory 
disabilities, to include allergic 
disorders.  All testing and any 
specialized examinations deemed necessary 
should be performed.  The claims folder 
and a copy of this Remand should be made 
available to the examiner for review prior 
to the examination.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any upper 
respiratory disability diagnosed, to 
include an allergic disorder is related to 
military service.  A complete rational for 
any opinion expressed should be included 
in the examination report.

10.  Thereafter, the RO should 
readjudicate this claim, to include a de 
novo review of the issues of service 
connection for heart disease and an 
allergy 
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





